UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4280


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

CHRISTOPHER JAMIE DAVIS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00267-RBH-1)


Argued:   May 15, 2014                    Decided:   June 30, 2014


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: James P. Rogers, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Columbia, South Carolina, for Appellant.     Robert Frank Daley,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.    ON BRIEF: William N. Nettles, United
States Attorney, Columbia, South Carolina, Alfred W. Bethea,
Jr., Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher          Jamie        Davis     appeals     from       his    conviction,

pursuant to a conditional guilty plea, of using a firearm in

furtherance of a drug trafficking crime. Davis contends that the

district       court    erred     in    denying      his   motion       to    suppress.   We

affirm.

     On November 15, 2011, Officer Marvin Cox stopped a car for

speeding.       He     approached       the     vehicle,     saw    a    substance       that

appeared to be marijuana on the driver’s lap, and detected the

odor of marijuana emanating from the car. Davis was the front

seat passenger in the vehicle. The patrol car dashboard camera

showed that while Officer Cox talked to the driver near the

front of the patrol car, the front passenger side door opened

and closed.

     Officer Cox called for backup and Officer Tabitha Smith

arrived    at    the     scene.     Officer         Cox   then   had    Davis    exit     the

vehicle and checked him for weapons. Officer Cox subsequently

searched the vehicle and located a bottle of vodka and two cups

containing vodka. One cup also “contain[ed] a small marijuana

roach.” J.A. 37. Both Davis and the driver admitted to drinking

alcohol in the vehicle; Cox arrested each of them for having an

open container of alcohol. Cox then transported Davis and the

driver    to    the     county    jail.        Officer     Smith    remained      with    the



                                                2
vehicle, awaiting the tow truck to impound the vehicle. No one

else approached the vehicle during this time.

     As the vehicle was being loaded onto the tow truck, Officer

Smith observed a bag embroidered with the name “Davis” under the

vehicle on the passenger side. Officer Smith notified Officer

Cox of her discovery and Officer Cox returned to the scene.

Officer Cox searched the bag and discovered, among other items,

narcotics,    two       handguns,      and      a    wallet    containing      Davis’

identification.

     On    March    27,    2012,      the    grand    jury    indicted   Davis      for

possession with intent to distribute crack cocaine, in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); felon in possession, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e); and

using and carrying a firearm during and in relation to and in

furtherance   of    a     drug   trafficking        crime,    in   violation   of    18

U.S.C.    § 924(c)(1)(A).        On   September      27,     2012,   Davis   filed    a

motion to suppress the evidence seized from the bag. On October

16, 2012, the district court held a hearing on the suppression

motion. Officers Cox and Smith testified about the traffic stop

and the subsequent searches; the tow truck driver described the

discovery of the bag in the course of his preparations to tow

the car.

     On November 14, 2012, the district court denied the motion.

While the government had asserted several bases on which the

                                            3
district court could have done so, the court concluded solely

that Davis had abandoned the bag by attempting to secrete it

beneath the car during the traffic stop, and Davis therefore had

no     objectively        reasonable          expectation            of        privacy       in     its

contents.

       Thereafter, Davis conditionally pled guilty to Indictment

Count    3,      possession       of   a    firearm          in    furtherance         of    a    drug

trafficking         crime,      pursuant      to       a    plea    agreement         in    which    he

preserved        his    right     to   appeal          the   denial    of       his    suppression

motion.       The      district     court      sentenced            Davis      to     240    months’

imprisonment, with five years’ supervised release. Davis timely

filed this appeal.

       We     review      the     factual      findings            underlying          a    district

court’s ruling on a motion to suppress for clear error and its

legal conclusions de novo. United States v. Vaughan, 700 F.3d
705,    709      (4th    Cir.    2012).     When           the    district      court       denies    a

motion      to   suppress,        we   view    the          evidence      in    the    light      most

favorable to the government. Id. We may affirm on any ground

supported by the record, regardless of the ground on which the

district court relied. Drager v. PLIVA USA, Inc., 741 F.3d 470,

474 (4th Cir. 2014) (citing United States v. Moore, 709 F.3d
287, 293 (4th Cir. 2013)).

       “The police may search an automobile and the containers

within it where they have probable cause to believe contraband

                                                   4
or evidence is contained.” California v. Acevedo, 500 U.S. 565,

580 (1991); see also United States v. Carter, 300 F.3d 415, 421-

22    (4th    Cir.     2002)    (per    curiam).     The    officers        in    this    case

undeniably had probable cause to search the car for narcotics on

the basis of the odor of marijuana detected by Officer Cox when

he first approached the car. See Carter, 300 F.3d at 422; United

States       v.   Lewis,     606 F.3d 193,    198    (4th    Cir.     2010).       This

authority         to   search      extended    to    any     containers          within    the

vehicle, including those possessed or owned by passengers in the

car. Wyoming v. Houghton, 526 U.S. 295, 307 (1999).

       Although Davis’ bag was discovered outside the car after he

had been removed from the scene, the district court specifically

found that Davis had placed the bag beneath the car during the

traffic stop. Undisputed evidence in the record fully supports

the    district        court’s     determination:          (1)   the   bag       was     found

beneath the passenger side of the car; (2) the dashboard video

camera revealed that the passenger door opened and closed while

Officer Cox was speaking with the driver during the stop; and

(3) Davis’ name is embroidered on the bag and his identification

was    found      in   the     bag.    In    light   of    the     above,    we     have   no

hesitation in concluding, as the government argued below, that

the fact that the bag was moved before it was discovered did not

vitiate Officer Cox’s authority to seize the bag and search it

attendant to the lawful search of the vehicle. Specifically, at

                                               5
the time of the stop, the probable cause to search the car

extended to the bag. See Acevedo, supra, and Houghton, supra.

Accordingly, the search of the bag was a reasonable search under

the Fourth Amendment.

     The judgment of the district court is

                                                       AFFIRMED.




                                6